Citation Nr: 9911488	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-13 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lower back 
condition, including degenerative joint disease.

2.  Entitlement to a compensable evaluation for the residuals 
of a left knee injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1976 to July 
1979.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which service 
connection for a lower back condition, including degenerative 
joint disease, was denied, and service connection for the 
residuals of a left knee injury was granted with a 
noncompensable evaluation from July 16, 1997.  The issue of 
the evaluation for the left knee disability is the subject of 
a remand, as discussed below. 


FINDING OF FACT

The record does not contain competent evidence of a nexus 
between a current lower back disability and injury or disease 
during the veteran's active service.   


CONCLUSION OF LAW

The claim for service connection for a lower back condition, 
including degenerative joint disease, is not well-grounded.  
38 U.S.C.A. §§  1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the Board to consider the veteran's claim, the veteran 
must submit evidence that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim also requires more than 
just mere allegations that the veteran's service, or an 
incident which occurred therein, resulted in illness, injury, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The regulations further provide that certain chronic diseases 
will be considered to have been incurred in service if 
manifested to a degree if 10 percent or more within one year 
from the date of separation from active service, where the 
veteran has served for 90 days or more during a period of 
war, or after December 31, 1946, even though there is no 
evidence the disease existed during service.  38 C.F.R. 
§ 3.307 (1998).  Arthritis is one of the chronic diseases for 
which the presumption is granted.  38 C.F.R. § 3.309(a) 
(1998).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994).

The veteran asserts that he currently suffers from a lower 
back condition that is the result of an inservice injury.  To 
this end, he has provided competent medical evidence 
demonstrating that he currently suffers from a lower back 
disability, which is described in a November 1997 VA 
examination report as low back pain and degenerative joint 
disease.  In addition, his statements are competent evidence 
that he sustained injury to back while on active duty.  
However, he has not proffered any competent medical evidence 
that his current lower back condition, including degenerative 
joint disease, is related to any inservice back injury or 
disease.

Service medical records show that he presented in June 1978 
with point pain at the right side of L3-4 after falling on a 
tile floor.  The examiner observed slight muscle spasm and 
edema, but noted no bone involvement and that the veteran had 
full range of motion.  The records show a diagnosis of 
probable muscle strain secondary to trauma.  His reports of 
physical examination at entrance to and discharge from active 
service, dated in March 1976 and May 1979, respectively, 
reveal no complaints, defects, abnormalities, or diagnoses of 
a back condition.

The veteran testified before the undersigned member of the 
Board in February 1999 that he drove a four-track vehicle 
while on active duty, and that he believes this experience, 
particularly exposure to cold weather, caused the arthritis 
in his back.  Yet he testified that was not until 1981-about 
two years after his discharge from active service-that he 
first started experiencing back symptoms and sought 
treatment.  The earliest medical evidence of record 
documenting complaints of or treatment for a back condition 
is dated in August 1989-almost ten years following the 
veteran's discharge from active service.  The first diagnosis 
reflected in the record, back pain and spasms, is dated in 
June 1996.  It is not until November 1997-more than 18 years 
after the veteran's discharge from active service and well 
beyond the one-year presumptive period-that the medical 
evidence of record shows a diagnosis of degenerative joint 
disease.

Moreover, the evidentiary record presents references to work-
related back trouble.  For example, in August 1989, private 
medical records show the veteran worked in a job that 
required lifting 100-pound bags.  The physician advised the 
veteran to find another job where lifting is not required, as 
it aggravated the veteran's back problems.  An entry dated in 
June 1996 reveals that the veteran has a different job; but, 
while this job did not require lifting, it did require 
bending.  At this time the veteran complained of pain and 
spasm exacerbated by change in positions.  Finally, the 
veteran testified in February 1999 that his current job 
requires that he help lift 50 pound bales of fabric. 

The veteran has presented his own statements regarding the 
cause of his current lower back condition.  However, the 
record does not show that he is a medical professional, with 
the training and expertise to provide clinical findings 
regarding the nature and extent of his lower back condition, 
including degenerative joint disease, or its etiologic 
relationship to service.  Consequently, his statements are 
credible concerning his subjective complaints and his 
history; but they do not constitute competent medical 
evidence for the purposes of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

The evidentiary record contains no medical opinion that links 
the veteran's current lower back condition, including 
degenerative joint disease, to any inservice injury or 
disease.  As the veteran has presented no evidence, other 
than his own allegations, to establish an etiological link 
between his current lower back condition, including 
degenerative joint disease, and his active service, his claim 
for service connection for a lower back condition, including 
degenerative joint disease, is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991); Caluza, 7 Vet. App. at 506.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which VA has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the RO fulfilled 
its obligation in its statement of the case, which informed 
the veteran of the reasons his claims had been denied.  Also, 
by this decision, the Board informs the veteran of the type 
of evidence needed to make his claim well grounded.  Unlike 
the situation in Robinette, he has not put VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make his claim well grounded.  The 
record contains reports of medical history and examination, 
dated in August 1983, for a quadrennial examination for the 
Army Reserves.  The veteran has not indicated that there are 
any missing medical records from the Army Reserve, nor has he 
contended that his current lower back condition is the result 
of an injury incurred during inactive duty or active duty for 
training.  Moreover, the August 1983 reports of medical 
history and examination reveal no complaints, defects, 
abnormalities or diagnoses concerning the veteran's spine.  
Thus, any such records, if they exist, would not be required 
under Robinette.

The RO discussed the elements of a well-grounded claim, but 
did not clearly state that it denied the veteran's claim on 
the basis that it was not well grounded.  The Board concludes 
that this was not prejudicial to the veteran.  See Edenfield 
v. Brown, 8 Vet. App. 384 (1995) (en banc) (when the Board 
decision disallowed a claim on the merits where the Court 
finds the claim to be not well grounded, the appropriate 
remedy is to affirm, rather than vacate, the Board's 
decision, on the basis of nonprejudicial error).


ORDER

The claim for entitlement to service connection for a lower 
back condition, to include degenerative joint disease, is 
denied.


REMAND

The veteran also seeks entitlement to a compensable 
evaluation for the residuals of an injury to his left knee.  
The Board has reviewed the record and finds that additional 
development is required prior to further appellate action.

The veteran testified in February 1999 before the undersigned 
member of the Board that he had received treatment for his 
left knee disability as recently as nine months earlier.  The 
latest treatment records in the claims file before the Board 
are dated in October 1997.  The VA examination was conducted 
in November 1997.

The duty to assist "may, under appropriate circumstances, 
include a duty to conduct a thorough and contemporaneous 
medical examination.  VA regulations specifically require the 
performance of a new medical examination ... [when] 'evidence 
indicated there has been a material change in a disability or 
that the current rating may be incorrect.'"  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (quoting 38 C.F.R. 
§ 3.327(a)).  The veteran has, in the present case, testified 
that his left knee disability has worsened.  He avers that 
his knee swells, that he cannot bend it fully, and that it is 
disfigured.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all VA and private health care 
providers who have treated him for his 
service-connected left knee disability 
since November 1997.  In addition, the RO 
should procure duly executed 
authorization for the release of private 
medical records, if applicable.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment accorded the veteran for his 
service-connected left knee disability 
since November 1997.  The RO should 
ensure that it has all obtainable 
treatment records of which it has 
knowledge.  In particular, the RO should 
make specific attempts to obtain legible 
copies of medical records for treatment 
accorded the veteran by Drs. Temple and 
Coward of Tarboro, North Carolina.

3.  The RO should schedule a VA 
examination to determine the extent of 
the veteran's service-connected left 
knee disability.  All indicated tests 
and studies should be accomplished.  The 
claims folder should be made available 
to the examiner.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, 
including specifically active and 
passive range of motion, and comment on 
the functional limitations, if any, 
caused by the veteran's service-
connected left knee disorder, in light 
of 38 C.F.R. §§ 4.40, 4.45.  The 
examiner should provide explicit 
responses to the following questions: 

(a)  Does the service-connected left 
knee disorder cause weakened movement, 
excess fatigability, or incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the veteran to perform 
average employment in a civil 
occupation?  If the severity of these 
manifestations can not be quantified, 
the examiner should so indicate. 

(b)  With respect to the subjective 
complaints of pain, the examiner should 
specifically comment on the presence or 
absence of visible manifestations of 
pain on movement of the joint; muscle 
atrophy attributable to the service-
connected disorder; changes in condition 
of the skin indicative of disuse due to 
the service-connected disorder; or any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disorder. 

4.  The RO should re-evaluate the 
veteran's left knee disability, including 
consideration of whether the 
manifestations of this disability warrant 
evaluation under separate diagnostic 
codes, under Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994) and VAOPGCPREC 23-
97.  If the decision remains in any way 
adverse to the veteran, he and his 
representative, if any, should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond.

The veteran need take no action until he is so informed.  He 
may present additional evidence or argument while the case is 
in remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The appellant is hereby notified that 
it is his responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1998).  The Board intimates no 
opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

